ITEMID: 001-93650
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF LEON AND AGNIESZKA KANIA v. POLAND
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Reasonable time);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 4. The applicants were born in 1929 and 1936 respectively and live in Mielec.
5. In 1978 the craftsmen’s cooperative (spółdzielnia rzemieślnicza) “Wielobranżowa” established its seat next to the applicants’ home. It was engaged in a wide range of commercial activities, including various maintenance services for lorries, metal cutting and grinding machines and other small-scale operations in the iron and steel industry.
6. On an unspecified date in 1985 the applicants instituted administrative proceedings to have the cooperative cease its activities. They alleged that the level of noise and pollution emitted by the cooperative exceeded a tolerable level.
7. On 25 March 1986 the Mielec District Office ordered the liquidation of the craftsmen’s cooperative “Wielobranżowa” by the end of 1995 or alternatively that it switch to activities that did not cause a nuisance. During the remaining months of 1986 the cooperative was to adapt its activities in order to comply with the rules on the protection of the environment and the emission of noise.
8. On 5 September 1986 the Director of the Department for Architecture of the Provincial Office in Rzeszów upheld that decision. The applicants appealed, contesting the lengthy period foreseen for the cooperative’s liquidation and urging its shutdown.
9. On 29 July 1987 the Supreme Administrative Court dismissed their appeal (thus the decision of 5 September 1986 became final).
10. On 30 May 1988 the applicants again lodged a complaint with the Provincial Office in Rzeszów alleging that the daily operations of the cooperative caused unbearable noise and were life-threatening for people living in the vicinity.
11. On 3 June 1988 the Director of the Department for the Environment of the Provincial Office in Rzeszów issued a decision establishing the maximum level of noise to be emitted.
12. Due to the non-compliance of the cooperative with the established noise-level limits, by a decision of 31 August 1989 the Director of the Department for the Environment of the Provincial Office in Rzeszów ordered the cooperative to suspend the operation of all its technical devices. The cooperative appealed to the Minister of the Environment.
13. On 25 February 1997, as the time-limit for the cooperative’s liquidation established by the decision of 1986 had expired, the applicants lodged a motion with the District Office in Mielec to have the decision of 5 September 1986 executed.
14. On 9 April 1997 the applicants sent a letter to the Director of the Department for the Environment of the Provincial Office in Rzeszów repeating their allegations with regard to the unacceptable noise and pollution emitted by the cooperative. They invoked the decision of 25 March 1986 ordering the cooperative to cease its activities.
15. On 9 May 1997 in response to their above request the Provincial Office in Rzeszów stated that all documents issued between the years 1974 and 1986 had been destroyed, and thus the decision invoked by them no longer existed. Subsequently the Provincial Office referred the case to the District Office in Mielec to determine its factual circumstances.
16. On 3 June 1997 the District Office in Mielec carried out an inspection of the cooperative.
17. On 5 June 1997 the Provincial Office informed the applicants about the state of their case.
18. On 18 July 1997 the District Office in Mielec notified the applicants of an extension of the time-limit granted to settle their case.
19. On 14 August 1997 the District Office in Mielec referred the case to the President of Mielec to decide on the legality of the cooperative’s activities.
20. On 19 August 1997 the District Office in Mielec informed the applicants about the state of their case.
21. On 26 August 1997 the District Office in Mielec informed the applicants that there were no grounds for the cooperative’s liquidation. It also requested the State Fire Services (Państwowa Straż Pożarna), the Provincial Inspectorate for Environmental Protection in Rzeszów, and the State Sanitary Inspectorate (Państwowa Inspekcja Sanitarna) to carry out an inspection of the cooperative. The inspections took place on 3 and 10 September and 30 October 1997, as well as on 20 January 1998. It was established that the cooperative’s activities did not cause a nuisance.
22. On 22 October 1997 the applicants submitted to the District Office in Mielec an original copy of the decision of 5 September 1986.
23. On 2 December 1997 the applicants sent a letter to the President of Mielec requesting the liquidation of the cooperative. Their request was transferred to the District Office in Mielec, which in a letter of 22 January 1998 informed the applicants that there were no grounds for the cooperative’s shutdown, having regard to the results of the inspections carried out in 1997 and 1998.
24. On 4 and 30 March 1998 the Provincial Inspectorate for Environmental Protection in Rzeszów checked the level of noise emitted by the cooperative. It was found that it exceeded the permissible threshold.
25. In a letter of 27 April 1998 addressed to the Director of the District Office in Mielec the Rzeszów Province Governor ordered the execution of the decision of 5 September 1986 on the basis of those documents which had not been destroyed. On the same day the Provincial Office in Rzeszów informed the applicants about the state of their case.
26. On 12 May 1998 the District Office in Mielec reprimanded (udzielił nagany) the cooperative and ordered it to bring its activities into compliance with the established noise-levels.
27. On 6 May 1998 the cooperative filed a motion with the Provincial Office in Rzeszów to have the decision of 3 June 1988 amended in respect of the permissible level of noise.
28. On 27 May 1998 the District Office in Mielec informed the applicants about the state of their case.
29. On 19 June 1998 the Provincial Inspectorate for Environmental Protection in Rzeszów carried out an inspection of the cooperative’s premises and found the level of noise emitted to be in conformity with the permissible threshold.
30. On 30 June 1998 the District Office in Mielec informed the applicants that there were no grounds to begin enforcement proceedings.
31. On 10 September 1998 the Director of the Department for the Environment of the Provincial Office in Rzeszów established the noise threshold at a lower level. The applicants appealed to the Minister of the Environment.
32. On 15 February 1999 the Minister of the Environment quashed the decision of 10 September 1998 and remitted the case, initiating proceedings for amending the decision of 3 June 1988 in respect of the permissible level of noise.
33. On 23 February 1999 the Provincial Inspectorate for Environmental Protection in Rzeszów carried out an inspection and found the level of noise emitted by the cooperative to be in conformity with the threshold. On 21 April 1999 an additional inspection was carried out with the same results.
34. On 19 May 1999 the District Office in Mielec informed the applicants about the state of their case.
35. On 18 June 1999 the Regional Construction Inspector informed the applicants that there were no grounds to begin enforcement proceedings.
36. On 12 July 1999 the Minister of the Environment quashed the decision of 3 June 1988 and discontinued the proceedings in the case since, according to a test performed on 21 April 1999, the level of noise emitted by the cooperative was in conformity with the established noise threshold.
37. Subsequently, the applicants lodged a motion to have their case reexamined. On 5 August 1999 the Minister of the Environment upheld the decision of 12 July 1999. The applicants lodged an appeal with the Supreme Administrative Court.
38. On 29 October 1999 the Regional Construction Inspector upheld his opinion given on 18 June 1999.
39. On 27 April 2000 the Regional Construction Inspector transferred the case to the District Construction Inspector, requesting that an inspection of the cooperative’s premises be carried out. The inspection took place on 11 May 2000. It was found that the cooperative was not acting in violation of the binding provisions of the construction law, although it had failed to produce valid documents concerning vehicle weighing equipment.
40. On 8 June 2000 the Regional Construction Inspector informed the applicants about the state of their case.
41. On 10 August 2000 the applicants lodged a motion with the Mielec District Municipality to have the decision of 5 September 1986 executed and the cooperative liquidated. They further requested that, in accordance with Section III (Chapter II) of the 1966 Law on enforcement proceedings in administration (ustawa o postępowaniu egzekucyjnym w administracji), a fine be imposed on the cooperative for non-implementation of a legally binding decision.
42. On 1 September 2000 the District Construction Inspector requested the cooperative to acquire valid documents for the vehicle weighing device. The applicants filed a complaint against this decision. On 23 October 2000 the Regional Construction Inspector quashed the decision and remitted the case for re-examination. On 23 November 2000 the District Construction Inspector again ordered the cooperative to acquire documents for the weighing device. The applicants filed a complaint. On 5 February 2001 the decision was upheld by the Regional Construction Inspector.
43. On 5 September 2000 the District Construction Inspector ordered the applicants to supplement their motion of 10 August 2000 with the decision of 5 September 1986 joined by an enforcement clause. On 26 October 2000 the District Construction Inspector returned the motion due to the applicants’ failure to submit those documents.
44. On 17 November 2000 the Supreme Administrative Court quashed the contested decision of 5 August 1999 and remitted the case for reconsideration.
45. On 20 December 2000 the Minister of the Environment again upheld its decision of 12 July 1999. On 3 February 2001 the applicants appealed to the Supreme Administrative Court, contesting the results of the test performed on 21 April 1999.
46. On 19 February 2001 the Regional Construction Inspector informed the applicants about the state of their case.
47. On 18 April 2001 the District Construction Inspector requested the cooperative to produce additional documents for the vehicle weighing equipment.
48. On 25 May 2001 the District Construction Inspector informed the District Office in Mielec that the cooperative had acquired the requisite documents for the equipment.
49. On 4 September 2001 the District Office in Mielec suspended the proceedings until the question whether the level of noise emitted by the cooperative was in conformity with the threshold had been examined by the Supreme Administrative Court.
50. On 9 October 2002 the Supreme Administrative Court quashed the decision of 12 July 1999 due to procedural shortcomings.
51. On 26 May 2003 the Provincial Inspectorate for Environmental Protection in Rzeszów carried out an inspection on the cooperative’s premises and found that the level of noise emitted was in conformity with the relevant provisions.
52. On 7 July 2003 the applicants filed a motion with the District Office in Mielec requesting to have the decision of 25 March 1986 enforced and the cooperative liquidated. Their request was transferred to the District Construction Inspector.
53. On 23 July 2003 the District Prosecutor decided to join the proceedings concerning the cooperative’s shutdown.
54. On 7 August 2003 the District Construction Inspector ordered the District Office in Mielec and the applicants to provide the original copy of the decision of 25 March 1986.
55. On 12 August 2003 the applicants lodged a complaint with the Principal Construction Inspector about the administrative authorities’ inactivity with regard to the cooperative continuing its activities. The complaint was transmitted to the Regional Construction Inspector on 25 August 2003.
56. On 5 September 2003 the District Office in Mielec discontinued the proceedings concerning the level of noise emitted by the cooperative.
57. On 7 October 2003 the Regional Construction Inspector found that the applicants’ complaint about inactivity was well-founded and informed the applicants about his intention to lodge a motion with the District Construction Inspector to have administrative enforcement proceedings instituted.
58. On 14 October 2003 the Regional Construction Inspector gave the District Construction Inspector an instruction to implement the decision of 5 September 1986.
59. On 21 October 2003 the District Construction Inspector ordered that the cooperative be liquidated.
60. On 14 November 2003 the Regional Construction Inspector again found their complaint about the non-execution of the decision well-founded and informed the applicants that the motion to have the decision of 1986 enforced had already been lodged with the District Construction Inspector.
61. On 10 December 2003 an on-site inspection took place on the cooperative’s premises.
62. As a result of the above, in a letter of 29 December 2003 the District Construction Inspector stated that some of the cooperative’s buildings had not been constructed in conformity with the law. He further stated that the vehicle weighing device was to be destroyed.
63. On 4 February 2004 the applicants lodged a complaint with the Principal Construction Inspector complaining about the excessive length of the enforcement proceedings, the inactivity of the District Building Inspector and, further, the authorities’ failure to dismantle the cooperative’s buildings.
64. On 18 February 2004 the cooperative lodged a motion with the Regional Construction Inspector to have the decision of 5 September 1986 declared null and void and its execution suspended.
65. On 27 February 2004 the District Construction Inspector initiated the enforcement proceedings, imposed a fine on the cooperative and issued a document joined by an enforcement clause ordering dismantlement of the weighing equipment.
66. On 15 March 2004 the cooperative filed an objection with regard to the enforcement proceedings. On 22 March 2004 the District Construction Inspector decided to overrule their objection.
67. On 30 April 2004 the Regional Construction Inspector discontinued the proceedings for annulment, finding that the competent authority to examine the case was the Principal Construction Inspector. Their complaint was thus subsequently transferred for reply to the Principal Construction Inspector.
68. On 10 May 2004 the Regional Construction Inspector quashed the decision of 22 March 2004 and discontinued the enforcement proceedings, finding that the enforcement clause had not been issued in accordance with the decision of 5 September 1986. The applicants failed to appeal.
69. On 20 October 2004 the Principal Construction Inspector refused to suspend the decision of 5 September 1986 and, in addition, found no grounds for its annulment.
70. On 28 October 2004 the cooperative informed the District Construction Inspector that it had terminated its commercial activities on 25 September 2004.
71. On 25 November 2004 the Principal Construction Inspector upheld his own decision of 20 October 2004 (after having reconsidered the case). The applicants failed to appeal to the Supreme Administrative Court, although it was open to them to do so.
72. On 29 November 2004 the District Construction Inspector conducted an on-site inspection on the cooperative’s premises. It found that the cooperative had ceased its activities and that the vehicle weighing device had been destroyed. Thus, the proceedings were regarded as completed. The record of the inspection was signed by the applicants without reservation. A subsequent inspection on 18 May 2006 did not provide any evidence indicating that the cooperative had resumed its activities.
For a presentation of the relevant domestic law, see Kaniewski v. Poland, no. 38049/02, 8 February 2006; Koss v. Poland, no. 52495/99, 28 March 2006; and Borysiewicz, no. 71146/01, 1 July 2008.
The relevant domestic remedies for nonenforcement of a final administrative decision are listed in the Law of 17 June 1966 on enforcement proceedings in administration (ustawa o postępowaniu egzekucyjnym w administracji). In particular, Section III applies to the execution of non-pecuniary obligations. Chapter II in so far as relevant (Articles 119 et seq.) provides for a possibility of imposing a pecuniary penalty on an individual or a natural person compelling him to comply with an imposed obligation.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”), are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V; Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII; and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
The relevant provisions on acoustic pollution levels emitted into the environment are provided for by the Law of 27 April 2001 on the protection of the environment (Ustawa o ochronie środowiska). Article 113 of the said Law gives the Minister of the Environment the authority to determine permitted external noise-reception levels by reference to the main user of each of the areas. By the Regulation of 29 July 2004 the Minister of the Environment (Rozporządzenie Ministra Środowiska) established permissible noise thresholds for different areas marked on the city development plans, to be issued by the competent administrative authorities.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
